Citation Nr: 0827182	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-24 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980 and from June 1981 to March 1989.  He died in 
April 2003; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in June 2005 for further evidentiary and 
procedural development.  For reasons discussed in more detail 
below, this was not accomplished, and that Board concludes 
that it must again remand this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2005 remand, the Board directed the agency of 
original jurisdiction (AOJ) to send the appellant notice in 
accordance with the Veterans Claims Assistance Act (VCAA) as 
to the issue of entitlement to service connection for the 
cause of the veteran's death.  Specifically, the AOJ was 
instructed to provide (1) notice regarding the information 
and evidence not of record that is necessary to substantiate 
a claim; (2) notice regarding the information and evidence VA 
will obtain, (3) notice regarding the information and 
evidence the claimant is expected to provide; and (4) an 
instruction to provide any evidence in the appellant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002).

The record reflects that a letter was sent to the appellant 
in February 2006.  However, such letter provided VCAA notice 
regarding the information and evidence necessary to 
substantiate a claim for death pension benefits, and not 
service connection for the cause of the veteran's death.  In 
light of such error, the Board finds that the remand 
directives have not been substantially complied with, and a 
new remand is required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board notes that since its June 2005 remand, the Court 
has imposed additional notice requirements for claims related 
to dependency and indemnity compensation (DIC) benefits.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, 
when adjudicating a claim for DIC benefits, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The appellant has not yet been provided notice consistent 
with the Court's holding in Hupp.  Therefore, the Board finds 
that remand is also required so that the appellant can be 
provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.  In the present 
case the appellant has asserted a number of theories of 
service connection for the cause of the veteran's death, 
including that the veteran's hepatitis C and subsequent liver 
disease were acquired during service, that the veteran's 
service-connected depression rendered him too mentally ill to 
participate in treatment for his liver disease, and that high 
doses of medication taken for treatment of his service-
connected depression contributed to liver damage.  See 
Informal Claim received May 16, 2003; Substantive Appeal 
received in November 2004.  Thus, the VCAA notice letter must 
provide information regarding what is necessary to 
substantiate a claim of service connection for the cause of 
the veteran's death based on (1) a cause of death that is not 
currently service-connected, and (2) previously service-
connected disabilities asserted to be related to the 
veteran's death.

As noted above, the appellant has asserted a number of 
theories of service connection for the cause of the veteran's 
death, including that high doses of medication taken for 
treatment of his service-connected mental illness contributed 
to liver damage.  See Informal Claim received May 16, 2003.  
She expressly indicated in her November 2004 substantive 
appeal that a physician at the Kansas City VA Medical Center 
(MC) informed her that the veteran had been given drugs in 
doses toxic to his liver.  

The veteran's post-service medical records do not reflect 
continued treatment with medication for service-connected 
depression.  However, there are a number of inpatient 
hospital reports that show treatment with various psychiatric 
medications.  Moreover, the veteran experienced elevated 
liver function test results during service as a result of 
psychiatric medications.  In the case of claims related to 
DIC benefits, VA has a duty to obtain a medical opinion when 
necessary to substantiate the claim and a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a).; DeLaRosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Board is 
satisfied that the above evidence at least raises a 
possibility of substantiating the appellant's theory; 
however, additional medical evidence is necessary.  Thus, a 
remand is necessary to obtain a medical opinion as to whether 
any of the medications used to treat the veteran's service-
connected depression contributed substantially or materially 
to the veteran's death, combined to cause death, or aided or 
lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).




Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter for the issue of entitlement 
to service connection for the cause of the 
veteran's death.  Such notice should 
include: (1) a statement of the conditions 
for which the veteran was service 
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate the 
appellant's claim based on the veteran's 
previously service-connected conditions; 
(3) an explanation of the evidence and 
information required to substantiate the 
appellant's claim based on the conditions 
not yet service connected (i.e., the 
elements of a service connection claim); 
(4) notice regarding the information and 
evidence that VA will obtain; (5) notice 
of the information and evidence that the 
appellant must submit; and (6) an 
instruction to provide any evidence in the 
appellant's possession that pertains to 
the claim.  See Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

2.  After allowing the appellant time to 
respond to the above letter, refer the 
case to a physician with the appropriate 
medical expertise for a VA medical opinion 
regarding the pharmacological effects of 
psychiatric medication on end-stage liver 
disease.  The reviewing physician must be 
provided with the entire claims folder, 
including a copy of this REMAND, and the 
opinion should reflect that a review of 
the claims folder was completed.  After 
reviewing the record, the reviewing VA 
physician is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any medications 
taken to treat the veteran's service-
connected depression 
contributed substantially or materially to 
the veteran's death, combined to cause 
death, or aided or lent assistance to the 
production of his death.  The reviewing 
physician should specifically comment on 
whether there is any evidence that any 
such medications were prescribed in dosage 
levels that would cause further damage to 
the veteran's liver leading to his death.  
A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the medical opinion, with an 
explanation as to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
appellant has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the appellant and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




